 EXCAVATION-CONSTRUCTION649Excavation-Construction, Inc. and Drivers, Chauf-feurs and Helpers Local Union No. 639, a/w In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Cases 5-CA-9678 and 5-CA-9813March 26, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn July 20, 1979, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, the General Counsel,the Charging Party, and Respondent filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order, withthe additions and modifications described below.21. The Administrative Law Judge concluded thatRespondent did not violate Section 8(a)(5) and (1)of the Act by unilaterally implementing a changein the rate of pay for Saturday work on its A-14project based on his finding that an impasse in bar-gaining between Respondent and the Union hadoccurred at the time the change was implemented.The General Counsel and the Union except to theI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.I In par. (c) of his recommended Order, the Administrative LawJudge used the broad cease-and-desist language "in any other manner."However, we have considered this case in light of the standards set forthin Hickmorr Foods, Inc., 242 NLRB No. 177 (1979), and have concludedthat a broad remedial order is inappropriate inasmuch as it has not beenshown that Respondent has a proclivity to violate the Act or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Ac-cordingly, we shall use the narrow injunctive language, "in any like orrelated manner," in our Order.In par. 2(b) of his recommended Order, the Administrative Law Judgeprovided that the employees who participated in the unfair labor practicestrike which began on August 14, 1978, shall be made whole in themanner set forth in the section of his Decision entitled "The Remedy." In"The Remedy," however, he failed to provide that, if Respondent has al-ready rejected, or hereafter rejects, unduly delays, or ignores any uncon-ditional offer to return to work or attaches unlawful conditions to itsoffer of reinstatement, the 5-day period for offering reinstatement servesno useful purpose and backpay will commence as of the unconditionaloffer to return to work in accordance with our Decision in Newport NewsShipbuilding and Dry Dock Company, 236 NLRB 1637 (1978). We shallinclude such appropriate language in our Order.248 NLRB No. 81Administrative Law Judge's conclusion, contend-ing that no impasse in collective bargaining had oc-curred at that time. We agree.The Union and Respondent participated in ninebargaining sessions between April 28 and August26, 1978. The Union was represented principally byits president, Daniel George. Respondent had var-ious representatives at the negotiating sessions but,following the session on May 31,3 Attorneys Siegeland Boardman acted as Respondent's principalspokesman. Prior to the 1978 negotiations for anew contract, Respondent had belonged to a mul-tiemployer bargaining group called ConstructionContractors Council, Inc., which had negotiatedand executed a contract with the Union, effectiveAugust 1, 1975, through April 30, 1978. That con-tract provided, inter alia, for premium pay for Sat-urday work. Respondent withdrew from the Con-struction Contractors Council prior to the expira-tion of the 1975-78 agreement, but did not join an-other multiemployer group, Capitol Area TruckingAssociation (CATA), which was formed by someof the other employer members of the ConstructionContractors Council who had withdrawn at thesame time as Respondent. As noted by the Admin-istrative Law Judge, the almost concurrent negotia-tions between the Union and CATA are relevantto those between Respondent and the Union be-cause of the congruity of the issues discussed andthe virtual identity of the individuals who repre-sented the negotiating parties. Additionally, theCATA agreement was frequently treated as a pointof reference by Respondent and the Union in thecourse of their negotiations.The first proposed CATA contract, agreed to bythe Union's negotiators on May 19, 1978, but sub-ject to ratification by the Union's membership, pro-vided, inter alia, for a Saturday makeup day. Thismeant that employees would receive premium payfor Saturday work only if they had worked morethan 40 hours during the preceding week orworked more than 8 hours on the makeup day. Themakeup day was a major subject of discussion be-tween the Union and CATA, and its inclusion inthe agreement was ultimately the reason that theUnion's membership rejected the first proposedCATA agreement. Subsequently, CATA aban-doned its demand for a Saturday makeup day andon June 23, following membership ratification,CATA and the Union executed an agreementwhich was identical to the rejected agreement,except that it provided for premium pay for all Sat-urday work.The subject of the Saturday makeup day wasraised by Respondent at its May 31 negotiating ses-3 Unless othewise indicated, all dates hereinafter refer to 1978.E X C A V A TI O N -C O N S T R U C TI O N 649~~~~~~~~~~~~~~~~~~~~~ 650DECISIONS OF NATIONAL IABOR RELATIONS BOARDsion with the Union. However, since at that timethe CATA agreement still contained a provisionfor a Saturday makeup day, further discussion ofthat issue was deferred by Respondent and theUnion until the CATA agreement was submitted tothe membership for ratification. On July 6, subse-quent to the execution of the CATA agreement,Respondent sent a telegram advising the Unionthat, beginning on July 15, it would no longer paypremium pay for Saturday work on its A-14 job.Respondent suggested that the Union call if it hadany questions. On July 11, at the next meeting ofthe parties, Union Representative George broughtup the telegram and Saturday pay issue. Respon-dent's representative, Siegel, indicated that Respon-dent would accept an agreement identical to thefirst proposed CATA agreement, including the Sat-urday makeup day for the A-14 project. Georgereminded Siegel that it was unlikely that Respon-dent's employees would approve the contract witha makeup day inasmuch as the CATA employeeshad rejected it. Siegel explained Respondent's par-ticular circumstances to George. George respondedthat he would take Respondent's proposal back tothe employees for a vote, but told Siegel that theemployees were not going to "buy it." Siegel theninquired whether there were any correspondingconcessions Respondent could give in exchange forthe makeup day. George said that "I couldn't thinkof anything ...that I thought our people wouldtrade off the make up day for."On July 13, George sent Respondent a letterprotesting its intended change in Saturday pay andinforming it, inter alia, that the Union would con-duct a referendum among Respondent's employeesconcerning Respondent's contract proposal, andwould request that employees strike if Respondentimplemented the Saturday makeup day. Respon-dent replied by telegram on July 14 in which itmischaracterized the Union's position by statingthat the Union "had refused" to offer a corre-sponding concession in exchange for the Compa-ny's right to pay straight time on Saturday at theA-14 project and that the Union had "indicatedthat it is not agreeable to further negotiations onthese issues." Respondent further declared that theparties were at an impasse and that, consequently,it reserved the right to institute its "final offer" ofthe July 11 negotiating session. Respondent's ropo-sal for the Saturday makeup day was rejected by avote of its employees at a union meeting on thenight of July 14. On Saturday, July 15, Respondentput in effect the Saturday makeup day.The Administrative Law Judge found that as ofJuly 11 the parties were apart on the issue of theSaturday makeup day only, that they had fully ex-plored the issue, and were unable to find any basisfor resolving their differences. Accordingly, heconcluded that the parties were at an impasse andthat Respondent's institution of the Saturdaymakeup day was lawful.A genuine impasse in negotiations exists when,despite the parties' best efforts to achieve an agree-ment, neither party is willing to move from its po-sition.4Until the collective-bargaining process hadbeen exhausted, no impasse can occur.5We findthat the collective-bargaining process had not beenexhausted here when Respondent instituted the Sat-urday makeup day.In this regard, Respondent clearly had a fixeddetermination to cease giving premium pay for Sat-urday work on the A-14 job when it commencedwork there on July 15, regardless of the status ofits negotiations with the Union. Indeed, the bidthrough which Respondent acquired that job,which was prepared in May, was based on the as-sumption that Saturday would be a makeup day.Similarly, the contract which Respondent negotiat-ed with the Laborers Union in May, which includ-ed both a Saturday makeup day and a "most fa-vored nation" clause, must have anticipated corre-sponding provisions in Respondent's contract withthe Union here. Moreover, although as the Admin-istrative Law Judge concluded, the parties fully ex-plored the Saturday makeup day question by theJuly 11 negotiating session, George did not rejectthe Saturday makeup proposal at that time. Rather,while stressing the improbability of employee ratifi-cation of such a provision, George agreed to takethe provision back to the employees for a vote.Significantly, this vote had not yet been takenwhen Respondent announced in its July 14 tele-gram that the parties were at an impasse.Respondent does not claim that it had been ad-vised by the Union of the employees' rejection ofthe proposal at the time that it implemented thechange. Instead, Respondent merely assumed thatthe employee vote promised by George would bean empty gesture and that it would have no impacton the Union's negotiating posture. Such assump-tions are not an adequate substitute for collectivebargaining. In view of the foregoing, we concludethat no impasse existed when Respondent unilater-ally implemented the Saturday makeup day at theA-14 jobsite, and that, by such conduct, it violatedSection 8(a)(5) and (1) of the Act.64 Dust-Tex Service, Inc., 214 NLRB 398, 405 (1974).5 Mechanical Contractors Association of Newburgh, 202 NLRB 1, 3(1973).6 We further find that the strike herein was caused, in part, by Respon-dent's unlawful institution of this unilateral change Accordingly, we relyon this additional finding in adopting the Administrative Law Judge'sconclusion that the strike herein was an unfair labor practice strike fromContinued EXCAVATION-CONSTRUCTION, INC.6512. Prior to the strike called by the Union onAugust 14, Respondent paid its drivers $8.30 perhour in addition to contributions totaling $.84 perhour to the health and welfare and pension funds.This amounted to a total hourly labor cost of $9.14.Upon commencement of the strike, Respondentunilaterally began paying $9.14 per hour straightwages, without any contributions to the health andwelfare and pension funds, to strike replacementsand to any drivers in the unit who did not join thestrike. The Administrative Law Judge found that,contrary to the allegation in the complaint, Re-spondent by such conduct did not institute an un-lawful unilateral wage increase. Rather, he con-cluded that drivers' wages remained the same andhad merely changed form. We disagree.Admittedly, Respondent's hourly labor costsboth prior to and after the strike were the same.The fact remains, however, that after the strikecommenced Respndent's employees received an ad-ditional amount in straight wages in lieu of pay-ments to the union funds. It is well established thatsuch a change in the manner of pay constitutes awage increase and that such a unilateral increase isin derogation of a union's status as the employees'bargaining representative, and violative of Section8(a)(5) and (1) of the Act.7In view of our conclusion that the granting of$9.14 per hour to strike replacements and driversworking after the commencement of the strike wasunlawful, we additionally find that Respondent vio-lated the Act by offering such increased wages topicketing employees if they returned to work andabandoned the strike. In this regard, the Adminis-trative Law Judge credited employee Williamsthat, on or about August 19, "one of the picketsasked [Respondent's officials] if they returned whatthe wages would be," and that Lyons, one of Re-spondent's executive officers, responded that the"pay would be $9.14 with all the money going intothe man's pocket." Lyons further stated, in reply toanother employee's question as to fringe benefits,that there would be none and that "they would getall their pay in their pockets." It is well establishedthat such an economic inducement to abandon astrike interferes with the employee's right tochoose whether to engage in protected activity.8its inception. See, e.g.. C & E Stores, Inc.. C d E Supervalue Division, 221NLRB 1321 (1976).* See, e g. Erich R. Weber and Bernadine T Weber, Co-Partners, d/b/aWeber's Bakery, 211 NLRB 1, 14 (1974), and Portage Realty Corporation,184 NLRB 28, 33-34 (1970).8 Smith's Complete Market of Tulare County,. Inc., d/b/a Smith's Com-plete Market, 237 NLRB 1424 (1978); Fetzer Broadcasting Company, 227NLRB 1377, 1380 (1977)Accordingly, we find that Respondent, throughLyons, violated Section 8(a)(1) of the Act.9The Administrative Law Judge concluded thatRespondent violated Section 8(a)(1) on August 12by General Manager Campbell's interrogation ofemployee Gray, a union shop steward, concerningwhat would transpire at an upcoming union meet-ing at which a strike vote ultimately was taken. Weagree with this conclusion. In so doing, however,we specifically note that Campbell's own testimonyas to his reasons for meeting with Gray includedthe broad purpose "to find out what the Union wasvoting on." Furthermore, Campbell gave no assur-ances to Gray against reprisals. The Board has longheld that a supervisor's interrogation of employeesconcerning prospective union meetings withoutsuch assurances is coercive.'°Accordingly, wefind that in the circumstances here Gray's interro-gation by Respondent was unlawful. 1AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law 2and renumber the subsequent Conclusions of Lawaccordingly:"2. By reason of the foregoing and by reason ofthe unlawful interrogation of employee WilliamGray by General Manager Larry Campbell onAugust 12, 1978, and by the unlawful offer of in-creased wages to striking employees by Respon-dent's executive officer, Timothy Lyons, on orabout August 19, 1978, Respondent has interferedwith, restrained, and coerced employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act, and thereby has engaged in unfair laborpractices within the meaning of Section 8(a)(l) ofthe Act."3. By refusing to bargain collectively with theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit by, in July1978, unilaterally changing the rate of pay for Sat-urday work without bargaining to impasse aboutsuch change, and by, in August 1978 and there-after, unilaterally granting a wage increase to em-ployees, Respondent has thereby engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act."I Although the complaint specifically alleged that Respondent's gener-al manager, Campbell, rather than Lyons, made such an unlawful offer topicketing employees, the matter was fully litigated and clearly fallswithin the scope of the complaint.'O See, e.g. Production Plating Company, 233 NLRB 116, 120 (1977);Dresser Industries, Inc., 231 NLRB 591, 594 (1977)."i Even assuming arguendo, as urged by Respondent, that in some cir-cumstances an employee's status as a union steward might justify inquir-ies with the limited purposes of ascertaining the probability of a strike.Campbell's interrogation clearly was beyond such a limited scope. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Excavation-Construction, Inc., Bladensburg, Mary-land, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or otherwise discriminatingagainst employees in regard to their hire, tenure ofemployment, or other terms and conditions of theiremployment in order to discourage membership inDrivers, Chauffeurs and Helpers Local Union No.639, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, or to discour-age participation in a lawful strike.(b) Coercively interrogating employees concern-ing their union activities.(c) Offering economic inducements to employeesto abandon a strike.(d) Refusing to bargain collectively with theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit by unilateral-ly changing the rate of pay for Saturday workwithout bargaining to impasse about such change,and by unilaterally granting wage increases to em-ployees, except that nothing contained herein shallbe construed as requiring Respondent to revokeany wage increase or other benefits which it hasheretofore granted.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Offer Ernest Wellons, Milton Suggs, andJames Robinson immediate and full reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions, withoutprejudice to their seniority and other rights andprivileges previously enjoyed, and make each ofthem whole for any loss of earnings he may havesuffered by reason of Respondent's unlawful dis-crimination against him in the manner set forth inthe section of this Decision entitled "TheRemedy."(b) Upon application, offer immediate and full re-instatement to their former positions or, if thosejobs no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges previously enjoyed, to allthose employees who participated in the strikewhich began on August 14, 1978, and who havenot already been reinstated, dismissing, if neces-sary, any persons hired as replacements by Respon-dent on and after August 14, 1978. If sufficient jobsare not available for those employees, they shall beplaced on a preferential hiring list in accordancewith their seniority or other nondiscriminatorypractices theretofore utilized by the Company, andthey shall be offered employment before any otherpersons are hired. Respondent shall also makewhole these employees for any loss of earningsthey suffered by reason of Respondent's refusal, ifany, to reinstate them, within 5 days of their un-conditional request, with interest thereon to becomputed in accordance with Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962). IfRespondent herein has already rejected, or hereaf-ter rejects, unduly delays, or ignores any uncondi-tional offer to return to work or attaches unlawfulconditions to its offer of reinstatement, the 5-dayperiod serves no useful purpose and backpay willcommence as of the unconditional offer to returnto work.(c) Upon request, bargain collectively with theUnion as the exclusive bargaining representative ofthe employees in the appropriate unit with respectto the rate of pay for Saturday work and wage in-creases.(d) Make the employees whole for any loss ofearnings they may have suffered by reason of Re-spondent's unilateral change in the rate of pay forSaturday work with interest thereon to be comput-ed in accordance with Florida Steel Corporation,231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f) Post at its places of business copies of the at-tached notice marked "Appendix."12Copies ofsaid notice, on forms provided by the Regional Di-rector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that'2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Hoard" EXCAVATION-CONSTRUCTION INC.653said notices are not altered, defaced, or covered byany other material.(g) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise dis-criminate against our employees in regard totheir hire, tenure of employment, or any termor condition of their employment in order todiscourage membership in Drivers, Chauffeursand Helpers Local Union No. 639, a/w Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other labor organization, or to discour-age participation in a lawful strike.WE WILL NOT coercively interrogate em-ployees concerning their union activities.WE WILL NOT offer our employees econom-ic enducements to abandon a strike.WE WII.L NOT refuse to bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the appro-priate unit by unilaterally changing the rate ofpay for Saturday work without bargaining toimpasses about such change, and by unilateral-ly granting wage increases to employees,except that we shall not be required to revokeany wage increase or other benefits which wehave heretofore granted.WE WII.L NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL offer Ernest Wellons, MiltonSuggs, and James Robinson immediate and fullreinstatement to their former jobs or, if suchjobs no longer exist. to substantially equivalentpositions, without prejudice to their seniorityand other rights and privileges previously en-joyed and WE WILL make each of them wholefor any loss of earnings he may have sufferedby reason of our unlawful discriminationagainst him, with interest.WE WILL, upon application, offer immediateand full reinstatement to their former jobs or,if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges previ-ously enjoyed, to all our employees who haveengaged in the strike which began on August14, 1978, and who have not already been rein-stated, dismissing, if necessary, any employeeshired as replacements since the beginning ofthe strike. if insufficient jobs are available forthese employees, they shall be placed on apreferential hiring list and they will be offeredemployment before any other persons arehired for such work. WE WILL make such ap-plicants whole for any loss of earnings theymay suffer by reason of any refusal on ourpart to reinstate them beginning 5 days aftertheir application for reinstatement until thedate of our offer of reinstatement, with inter-est.WE WILL, upon request, bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the appro-priate unit with respect to the rate of pay forSaturday work and wage increases.WE WILL make the employees whole forany loss of earnings they may have suffered byreason of our unilateral change in the rate ofpay for Saturday work, with interest.EXCAVATION-CONSTRUCTION, INC.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, ADMINISTRATIVE LAW JUDGE:These proceedings, consolidated by an order dated Octo-ber 25, 1978, were heard in Washington, D.C., on Febru-ary 5, 6, 8, 9, and 12, 1979. The complaint in Case 5-CA-9678, based on a charge and amended charges ofunfair labor practices respectively filed on July 20 andAugust 22 and 31, 1978, by Drivers, Chauffeurs andHelpers Local Union No. 639, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the Union, alleges thatExcavation-Construction, Inc., herein called the Compa-ny, has engaged in and is engaging in conduct constitut-ing unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended. The complaint in Case 5-CA-9813, basedon a charge of unfair labor practices filed by the Unionon August 28, 1978, alleges that the Company has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) and (5) of the Act. Re-spondent filed timely answers to the complaints, denyingthat it had committed the alleged unfair labor practices,but admitting the jurisdictional allegations of the com-plaints. Following the close of the hearing, each of theparties filed a brief, each of which has been carefullyconsidered.Upon the entire record in these proceedings, and frommy observation of the witnesses and their demeanor, Imake the following: 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE UNFAIR LABOR PRACTICESA. The IssuesThe Company does heavy construction work in themetropolitan Washington area and in connection there-with operates a fleet of trucks. For more than 10 yearsthe Union has been the collective-bargaining representa-tive of the Company's truckdrivers, and the Companyand the Union have been parties to a series of collective-bargaining agreements covering these employees. Themost recent agreement expired on April 30, 1978, andhas not been renewed, although the parties have engagedin discussions directed towards the negotiation of a su-ceeding agreement.The complaint in Case 5-CA-9678 alleges that:(1) Since July 15, 1978,' Respondent has failed and re-fused "to bargain in good faith with the Union by unilat-erally implementing a change in the pay rate for Satur-day work, a term and condition of employment, at a timewhen negotiations on this subject were continuing."(2) On July 17 Respondent discriminatorily dischargedits employees Ernest Wellons, Milton Suggs, and JamesRobinson and discriminatorily suspended its employeeJohnnie Bunn "because they engaged in a protected con-certed refusal to work."(3) By the foregoing conduct and by the conduct ofGeneral Manager Larry Campbell, who, on July 14,threatened employees with discharge "should theyengage in a protected work stoppage," Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 ofthe Act.(4) A strike by Respondent's truckdrivers, begun onAugust 14, was caused and has been prolonged by theforegoing unfair labor practices.The complaint in Case 5-CA-9813 alleges that:(1) Between August 12 and 26 the Company engagedin conduct described in subparagraphs (a) through (j) ofparagraph 6, which constituted violations of Section8(a)(1).(2) Respondent has refused to bargain in good faithwith the Union (a) by "unilaterally, and without noticeto or bargaining with the Union, granting a wage in-crease for employees in excess of any offer made to theUnion during contract negotiations"; and (b) by the con-duct set forth in paragraph 6 of the complaint.(3) The strike of Respondent's truckdrivers whichbegan on August 14 was caused and has been prolongedby the foregoing unfair labor practices.Not covered by the allegations of the complaints andnot litigated at the hearing are whether the Company en-gaged in negotiations with the Union without any good-faith intention of reaching an agreement and whether,since August 14, Respondent unlawfully denied reinstate-ment to striking employees.During the tmes material to these proceedings thepersons listed below were representatives of the parties:Unless otherwise indicated all dates refer to calendar year 1978.For the Company: James W. Lyons-president; Timo-thy K. Lyons-an executive officer; Larry A. Camp-bell-general manager; Robert P. Jenkins-assistant gen-eral manager; Donald L. Davidson-general superinten-dent; Walter Jones, Jr.-truck superintendent; EarlJones-truck foreman; Paul Rhodes-attorney; Allen G.Siegel-attorney; Stephan J. Boardman-attorney.For the Union: Daniel George-president; James I.Williams-vice president and business agent; John Cat-lett-treasurer; William Pinckney-business agent; Wil-liam Gray-shop steward; Pat Shaw-attorney.B. The Collective-Bargaining HistoryThe Company, which does general hauling and exca-vation work, at the times relevant hereto employed ap-proximately 65 drivers in the collective-bargaining unitrepresented by the Union. The Company has been partyto four contracts with the Union during the past IIyears. The most recent agreement was effective fromAugust 1, 1975, to April 30, 1978. During the term ofthat contract, the Company was a member of the Con-struction Contractors Council, Inc., a multiemployer as-sociation, which negotiated and executed the 1975-78agreement on behalf of its members. The contract,among other things, provided that beginning September1, 1977, the hourly wage rate for the category of driversemployed by the Company would be $8.30 and, in addi-tion, the Company would contribute 41-1/2 cents perhour to a health and welfare fund and 42-1/2 cents perhour to a pension fund for a total hourly labor cost of$9.14. The agreement also provided that all time workedon Saturdays would be paid at one and a half times theregular established rate of pay.Prior to the expiration of the 1975-78 agreement, cer-tain employer-members, including the Company, with-drew from Construction Contractors Council, Inc. Sevenof these employers formed another multiemployer collec-tive-bargaining organization known as the Capitol AreaTrucking Association, herein referred to as CATA,which on behalf of its members has negotiated an agree-ment with the Union to succeed the agreement that ex-pired on April 30. The Company, however, has notjoined CATA and has conducted its negotiations withthe Union separately.Appropriate notices were served on the Company bythe Union so that their agreement expired on April 30 inaccordance with its terms, and the strike which began onAugust 14 did not violate the time and notice provisionsof Section 8(d) of the Act.C. The 1978 NegotiationsBecause of the congruity of issues and of the individ-uals who represented the negotiating parties, the 1978 ne-gotiations between CATA and the Union are relevant tothe 1978 negotiations between the Company and theUnion. In the CATA negotiations, the Union was repre-sented principally by its president, Daniel George, andCATA was represented by Allen G. Siegel and StephanJ. Boardman, of the law firm of Arent, Fox, Kintner,Plotkin & Khan. By May 19, after five negotiating ses-sions, these parties reached an agreement, subject to rati- EXCAVATION-CONSTRUCTION, INC.655fication by the Union's membership, which, among otherthings, extended the expired contract for I year, pro-vided for no change in wage rates but for an increase of8-1/2 cents per hour in the employers' contributions tothe health and welfare fund, and for a Saturday makeupday, which clause reads:All time worked on Saturday shall be paid at therate of one and one-half times the regular estab-lished rate of pay, except in the event of inclementweather during the regular Monday through Fridaywork week which prevents normal work oper-ations, in which event, employees agreeing to worka Saturday make-up day will be paid the regularhourly rate, unless they have exceeded forty (40)hours for the week or eight (8) hours in the make-up day.The Saturday makeup day was a major subject of discus-sion between the parties during their negotiations.The Union's membership, at a meeting which was alsoattended by employees of the Company, rejected theproposed agreement only because of the provision forthe Saturday makeup day. Ultimately, CATA abandonedits demand for a Saturday makeup day and, after a unionratification meeting held on June 21, an agreement wasexecuted by CATA and the Union on June 23, whichwas identical with the rejected agreement except that itprovides that all time worked on Saturday shall be paidat the rate of one and a half times the regular establishedrate of pay.The Company and the Union particiapted in nine bar-gaining sessions which were held on April 28, May 19and 31, June 21, July 11, and August 1, 9, 18, and 26.The Union's principal spokesman was its president,Daniel George. Various officials of the Company attend-ed these meetings, including General Manager Campbell.Its attorney, Paul Rhodes, attended the May 31 meeting.Following this meeting, Allen G. Siegel and Stephan J.Boardman were substituted as attorneys for the Compa-ny, and were the principal spokesmen thereafter.The negotiations between the Company and the Unionare relevant to these proceedings only in connectionwith the question of whether by July 15 the parties hadreached an impasse, because the complaint alleges thaton that date the Company unilaterally changed a condi-tion of its drivers' employment by treating Saturdays as amakeup day at the project known as A-14, which is theconstruction of the Rockville route, Nicholson Lane sta-tion, for the Washington Metropolitan Area Transit Au-thority. Thus, evidence concerning the negotiationswhich does not relate to this subject is not material tothe issues in these proceedings, particularly as the com-plaint contains no general allegation that the Companyhad engaged in bad-faith bargaining with the Union.Daniel George was not present at the April 28 meet-ing. Vice President Williams was the spokesman for theUnion at that meeting, which was brief. Campbell toldthe union representatives that after the Union concludedits negotiations with CATA it should bring the CATAagreement to him and "he would take a look at it and ifhe found nothing wrong with it, that he would sign it."On May 8, Campbell, in a letter to Williams, confirmedhis position that he would enter into the same contract asCATA "if he found no problems with it," which con-tract would be retroactive to May 1.At the May 19 meeting, according to George, Camp-bell stated, "I want a three year agreement, I want awage freeze, no health and welfare increase, no pensionincrease, no increase in holidays or anything else."George responded that he was prepared to discuss theseissues but wished to bring him up to date in regard tothe CATA agreement.2George informed Campbell thatthe CATA agreement calls for a wage freeze for I year,but with an 8-1/2-cent increase in the required contribu-tions to the health and welfare fund. Campbell asked fora copy of the CATA agreement, which George gavehim. George advised him that the Union's membershiphad not yet ratified the agreement but that he "felt itwould be ratified by the membership." The meeting con-cluded with Campbell saying that he would think aboutthe CATA agreement, but that he preferred a 3-yearcontract, and with George saying that he would forwardto Campbell additional proposals with respect to a possi-ble 3-year contract.3No such proposals were sent to theCompany by the Union.Daniel George testified that at the May 31 meetingPaul Rhodes, who was then the spokesman for the Com-pany, emphasized that the Company required a 3-yearagreement with the Union because it had long-term con-tracts to which it was committed and wanted the wagestability that a 3-year collective-bargaining agreementwould afford. The Company proposed that such agree-ment would contain a wage freeze for the first year only.George further testified that there was no discussionabout Saturday overtime at this meeting. However, oncross-examination George testified that at this meeting hegave the Company a copy of the proposed CATA agree-ment as it was drafted prior to its rejection by theUnion's membership. I credit the contrary testimony ofRobert Jenkins that a Saturday makeup day was dis-cussed at the May 31 bargaining session. According toJenkins, Rhodes stated that it was essential to the indus-try for union contractors to have a Saturday makeup dayso that they could compete against the nonunion con-tractors and that the bids for work which the Companyhad submitted were prepared on the assumption thatmakeup work on Saturdays would be at regular rates.The union representatives did not disagree and advisedthe Company that the CATA agreement contained a Sat-urday makeup day, but that the agreement had not yetbeen presented to the Union's membership for ratifica-tion.The next negotiating session was held on June 21.Representing the Company at this and all later bargain-ing meetings were Allen G. Siegel and Stephan J. Board-man, who also represented CATA in negotiations with2 As of May 19, Ihe negotiators on behalf of the Union and CAT A hadreached an agreement, subject to union ratification, which was for a I-year period and included Saturday as a makeup day.3 Timothy Lyons testified that at the May 19 meeting, when Campbellinitially asked for a 3-year contract, Campbell's proposal was that therewould be a freeze on wages and fringe benefits for the first year and a50-cent hourli wage increase in each of the next 2 years 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union which had just been concluded. According toDaniel George, at the outset of the meeting Boardmansaid, "Dan, we just finished negotiating the CATAagreement, so we all know what is in there. He said thecompany would like to have that agreement for threeyears ...." George responded that he would not con-sider the CATA agreement for 3 years and, if the Com-pany wished to negotiate a 3-year contract, the CATAagreement would have to be changed. "Steve Boardmanthen responded.... he thought we were wasting timesince we had just rehashed this and I said, yes, but wejust rehashed the so-called dump truck contract withonly one year's language and we negotiated language inthere which we thought our people could live with for ayear and at that he said, OK, I understand your positionand you understand my position and the meeting brokeup."On July 6 the Company sent the Union a telegram, ad-vising it that the Company, beginning on July 15, did notintend to pay premium rates for Saturday work at theA-14 job. The telegram requested the Union to call if ithad any questions.The parties next met on July 11. George testified thatearly during the meeting he complained to Siegel, whowas acting as spokesman for the Company, that "notonly have I been faced with two or three different attor-neys, but I am faced with one day the company is talk-ing to me about a three year contract and then also I getthis telegram ...I have no idea at all exactly what thecompany is looking for ...." Siegel replied, "I gotgood news for you .... I can put all your problems torest. The Company has agreed to the CATA concept."George then asked what was the meaning of the Compa-ny's July 6 telegram. According to George, Siegel "gaveme a history of the company, its collective bargainingagreements and why they neded [a Saturday makeupday]. They had certain problems that other dump truckcompanies did not have and as a result of that, theywanted to have a makeup day for Saturdays .... 4 Ithen said, Allan, you and I both know we just finishednegotiating a CATA contract. We did not exclude the[company] people from coming into that meeting [wherethe employees of the CATA companies rejected the Sat-urday makeup day], so they understand the make up dayI said, there is no way I can go to E&C employees andsay you guys got a make up day when the entire indus-try has rejected a make up day .... I said, how can I,in good faith, sit here and negotiate something for E&Cthat our people have already rejected .... So, he said,that is the posture that E&C has. They had problemsthat aren't the same as the other industries. I said, I'lltake it back to my people but I can tell you right now,they are not going to buy it." At this point Siegel "askedme what corresponding concessions could the companygive, could they buy a make up day with and I said althat time I didn't have anything that I knew of that:would serve as some kind of a plum for our people to4 The Company's bid for the A-14 job, which was prepared in May1978. was based on the assumption that work on Saturday would not beat premium rates. The Company's collective-bargaining agreement withthe Laborers Union provides that, on the A-14 job, Saturday would be :amakeup day.give up making Saturday a straight time day." Georgefurther testified, "I said I couldn't think of anything atthat time that I thought our people would trade off themake up day for." The meeting ended on this note withno future meeting being scheduled.The parties next met on August 1. Siegel informedDaniel George that the other crafts had agreed to a Sat-urday makeup day. However, no progress was made to-wards resolving the parties' differences. At the succeed-ing meeting, which was held on August 9, Siegel againasked George what the Union wanted for a Saturdaymakeup day, and this time George responded that themembership would agree to a Saturday makeup day fora wage increase of 50 cents per hour. The Company re-sponded that such an increase would be too costly andwas therefore unacceptable.The Union began a strike against the Company onAugust 14. A bargaining session was held 4 days later onAugust 18. At this meeting, Boardman advised Georgethat, unless the parties were able to reach an agreementsettling the strike, the Company would hire permanentreplacements for the striking employees. However, noprogress towards settling the strike or resolving the par-ties' collective-bargaining differences was made. The lastmeeting between the parties, which was held on August26, also was unproductive.D. Withdrawal of Premium Pay for Saturday WorkWhen the Company submitted its bid for the A-14 job,in order to compete effectively against nonunion con-tractors, it included no allowance for premium pay forSaturday work. The Company had no occasion to doSaturday work on that project prior to July 15. On July6, the Company sent the Union the following telegram:SUBJECT: METRO JOB A-14DUE TO COMPETITIVE FACTORS, AND FOR OTHERGOOD AND SUFFICIENT ECONOMIC REASONS, IT ISTHE INTENTION OF EXCAVATION CONSTRUCTION INCCOMMENCING SATURDAY JUILY 15 TO PAY STRAIGHTTIME FOR ALL HOURS WORKED EXCEPT TO THEEXTENT THAT EMPLOYEES WORK MORE THAN 40HOURS IN ANY ONE WORK WEEK OR MORE THAN 8HOURS IN ANY WORK DAY, BUT NOT BOTH.THIS MEANS NO PREMIUM PAY, AS SUCH, EXCEPT ASSTATED. SHOULD YOU HAVE ANY QUESTIONS PLEASECALL ME.General Manager Campbell testified that before sendingthe telegram he consulted with company counsel, whoadvised him to allow the Union enough time to negotiatewith the Company about the subject before discontinuingpremium pay for Saturday work.On July 11, representatives of the Company and theUnion met and discussed the Company's proposal atlength. On July 13, Daniel George sent the Company thefollowing letter to the attention of General ManagerLarry Campbell:On July 11, 1978, 1 met with Messrs. Allen Siegeland Tim Lyons at the former's offices in an effortto negotiate a collective bargaining agreement be- EXCAVATION-CONSTRUCTION, INC.657tween Local 639 and Excavation Construction (E &C). I was informed that the company (E & C) wasagreeable to signing an agreement similar to that ofthe Capital Area Trucking Association (CATA),and currently in force between Local 639 andCATA, but with one exception-that of no over-time on Saturday or Sunday.The position as outlined by the Company's attor-ney is the same as that stated in a telegram to LocalUnion 639 on July 6, 1978. Because this positionwas made unilaterally and in violation of the collec-tive bargaining agreement between Local 639 andExcavation Construction, Local 639 has no choicebut to take such action as it deems necessary to pro-tect Local 639 members' contractual relationship.Local 639 therefore will continue the day-to-daycontract extension as agreed upon between the par-ties until the company institutes such action as out-lined in the company's telegram to Local 639 datedJuly 6, 1978. However, the local union will conducta referendum of the employees of E & C with a re-quest that they strike E & C if the company imple-ments its unilateral change of the collective bargain-ing agreement, in violation of that agreement andcompany's bargaining obligations.The Company replied by telegram on July 14, as fol-lows:YOUR l.ETIER OF JUI.Y 13, 1978 HAS BEEN RE-CEIVED. IT CONTAINS A FACTUAL INACCURACY. ATTHE MEETING REFERRED TO E-C REQUESTED THEUNION TO OFFER A CORRESPONDING CONCESSION INEXCHANGE FOR THE RIGHT TO PAY STRAIGHT TIMEON SATURDAY AND SUNDAY AT THE A-14 JOB ONLY.THE UNION REFUSED TO MAKE SUCH A PROPOSAl.. E-C IS WILLING TO SIGN THE CATA AGREEMENTEXCEPT ONLY THAT IT WISHES TO WORK FORSTRAIGHT TIME ON SATURDAY AND SUNDAY AT A-14 AND NOWHERE ELSE. THE UNION HAS INDICATEDTHAT IT S NOT AGREEABLE TO FURTHER NEGOTIA-TIONS ON THESE ISSUES. HENCE, WE ARE AT AN IM-PASSE. SINCE WE ARE AT AN IMPASSE E-C RESERVESITS L.EGAL RIGHT TO INSTITUTE ITS LAST AND FINAl.OFFER. THAT FINAL OFFER IS, AS STATED BY MR.SIEGEL AT THE MEETING, TO SIGN THE CATAAGREEMENT AS IS, BUT WITH THE RIGHT TO WORKAT STRAIGHT TIME SATURDAY AND SUNDAY AT A-14, AND ONLY AT A-14, UNLESS THE EMPLOYEE HASWORKED MORE THAN 40 HOURS FOR THE WORKWEEK OR MORE THAN 8 HOURS IN ANY WORK DAY.5Beginning on Saturday, July 15, the Company placedin effect the change proposed in its July 6 telegram.As aptly put by the General Counsel in his brief,"[t]he question to be answered ...is whether or not animpasse was reached when Respondent implemented itschange on July 15. If, on the day in question, impasseG C Exh. 7, which was received in evidence, has been filed by thereporter with the rejected exhibits in this case. I grant the General Coun-sel's motion to remove G.C. Exh 7 from the file of rejected exhibits andto secure it with General Counsel's exhibits, which were received in evi-dencehad not been reached, then Respondent's action wouldconstitute unilateral action and a violation of Section8(a)(5) of the Act." On the other hand, if the partieswere at an impasse, then Respondent's action was notunlawful.6The General Counsel and the Charging Party, whocontend that there was no impasse, argue that prior toJuly 15 discussions between the parties concerning theSaturday makeup day largely were limted to the singlebargaining session held on July 11. This, of course, ig-nores completely the relationship of the CATA negotia-tions to the negotiations between the Company and theUnion. The evidence is that prior to July the Companyand the Union were marking time until the CATA nego-tiations were completed. At the parties' first bargainingmeeting on April 28 the Company agreed, which agree-ment it confirmed by letter on May 8, that "whatevercontract Local 639 arrived at from its negotiations withthe Capitol Area Trucking Association, [the Company]would then take a look at it and if [the Company] foundno problems with it, [the Company] would then signsuch contract retroactive to May 1, 1978." This positionon the part of the Company harmonized with theUnion's objective, as testified to by its president, DanielGeorge, which was to achieve uniform conditions ofwork for all its members so that it was looking to negoti-ate an agreement with the Company which would resem-ble as much as possible the agreement it reached withCATA. Although the Company at the May 19 and 31and June 21 meetings broached the subject of a 3-yearagreement it was not pressed by the Company nor ex-plored by the Union. No other material substantive sub-ject was discussed by the parties except the Saturdaymakeup day. The Saturday makeup day question was dis-cussed briefly at the May 31 meeting. There was littlereason then, or at the prior bargaining sessions, for theCompany to pursue the question, because the Union inits negotiations with CATA had agreed to a Saturdaymakeup day. When the Company and the Union met onMay 19, the union negotiators already had reached afirm agreement with CATA-subject only to ratificationby its membership-which included a Saturday makeupday. At the May 31 meeting, the Union gave the Compa-ny a copy of the proposed CATA contract which in-cluded a Saturday makeup day provision. Other thanthat the Company would have preferred a 3-year con-tract instead of the I-year contract which the Union hadnegotiated with CATA, as of May 31 there was no sub-stantial divergence between the Union's and the Compa-ny's positions.7Accordingly, through May 31 there hadbeen little reason for extended discussions between theCompany and the Union because there were only minordifferences in their respective positions. However, theposture of the negotiations changed after May 31 whenthe CATA agreement was rejected at the union ratifica-t Taft roadcasting Co., WDAF AM-Flf TV, 163 NLRB 475, 478(1967), affd sub nom. American Federation of Television and Radio Artists,Al--CIO, Kansas Local v .NL.R.B., 395 F2d 622. 624 (D.C. Cir. 1968).7 The only economic improvement contained in the CATA agreementwas the relatively slight increase of 8-1/2 cents per hour (less than I per-cent of the total labor cost of 9.14 per hour) in the required employers'contributions to the health and welfare fund 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion meeting. By June 21, when the Company next metwith the Union, CATA and the Union had resolved theirdifferences by CATA withdrawing its demand for a Sat-urday makeup day. Also, between May 31 and June 21,the Company retained as its attorneys Messrs. Siegel andBoardman, who represented CATA in its negotiationswith the Union. Thus, at the June 21 meeting, which wasbrief, Daniel George and Boardman agreed that it wasunnecessary for them to "rehash" the discussions theyhad had during the CATA negotiations.Contrary to the General Counsel and the ChargingParty, as of the June 21 meeting the Saturday makeupday question had been thoroughly explored by the nego-tiators for the two parties. It is true that the larger partof their discussions was in connection with their CATAnegotiations, but from the very outset of the negotiationsbetween the Company and the Union it was understoodthat the CATA agreement, if not adopted in its entiretyby the Company, would be the framework around whichthe Company and the Union would develop their agree-ment. In these circumstances no useful purpose wouldhave been served by Daniel George and Siegel andBoardman repeating to each other on July 11 or at anyother bargaining session the same arguments they had ex-changed during their meetings while negotiating theCATA agreement.8At the July 11 meeting, Siegel announced that theCompany was prepared to accept the CATA agreementwith the single reservation that it wanted a Saturdaymakeup day for the A-14 project only. George, onbehalf of the Union, firmly and unequivocally rejected aSaturday makeup day. When Siegel asked whether therewas any concession the Company could offer in ex-change for a Saturday makeup day, George respondedthat there was none. "[T]he act does not encourage aparty to engage in fruitless marathon discussions at theexpense of frank statement and support of his position."9Whether negotiations have reached a genuine impasse isa "matter of judgment" to be made on the basis of "allrelevant factors" in the particular circumstances of eachcase.' Thus, in Stratford Industries, Inc., 215 NLRB 682,684 (1974), the Board found that an impasse existedwhere there was only one issue upon which the partieswere in disagreement and, in Dixon Distributing Compa-ny, Inc., 211 NLRB 241, 244 (1974), the Board foundthat an impasse developed at the first bargaining sessionwhich lasted only 20 minutes.The General Counsel argues that "impasse was notreached over the make-up day issue because the partiescontinued to meet and negotiate over this issue after theunilateral change had been instituted. While this is notconclusive evidence that impasse had not been reached,it is strong evidence that Respondent never allowed theUnion sufficient time in which to formulate a bargainingposition or to fulfill its role as bargaining representative."s See Contineral Insurance Company and Underwriters Adjusting Compa.ny, 204 NLRB 1013, 1014, 1019-20 (1973), enfd. 495 F.2d 44 (2d Cir1974).9 N.LR.B. v. American National Insurance Co., 343 U.S. 395, 404(1952).10 Taft Broadcasting Co., supra, affd. sub nom. American Federation ofTelevision & Radio Artists v. N.L.R.B.. supra.As of July 11, the Union and the Company were aparton only one subject; namely, the Saturday makeup day.The Company was firm in its position that it requiredthat concession and the Union was adamant that it wouldnot give the Company a Saturday makeup day when ithad refused that point to CATA. Nothing that theUnion's representatives said on July 11 or in their letterof July 13 indicated that the Union wished "time inwhich to formulate a bargaining position." The Union'sbargaining position was and still is clear. It will not con-cede a Saturday makeup day to the Company. The factthat the parties continued to negotiate after July 11 doesnot negate the existence of an impasse. "[A] genuine im-passe is akin to a hiatus in negotiations. In the overall on-going process of collective bargaining, it is merely apoint at which the parties cease to negotiate and oftenresort to forms of economic persuasion to establish theprimacy of their negotiating position." An impassedoes not terminate the bargaining process, for the partiesremain bound to negotiate in good faith towards anagreement. 1 2I find that as of July I 11 the parties were apart on onlyone issue, that the subject had been fully explored bythem, and that they then were unable to find any basisfor resolving their differences. Therefore, the negotia-tions between the Company and the Union had reachedan impasse and the Company did not in any manner vio-late its statutory collective-bargaining obligations by es-tablishing Saturday as a makeup day for the A-14 pro-ject. 3E. The Alleged 8(a)(3) ViolationsThe Company has promulgated a set of uniform rulesand regulations covering the conduct of its employees.The preamble to the document reads:The following rules and regulations, and the penal-ties charged for violations of same, are placed intoeffect, with the approval of your Union, so that allemployees of this firm may know what duties arerequired of them in the general operation of thisfirm's business.Pertinent hereto are the following: Rule 4(b) entitled"Reports & Reporting for Work," reads: "Failure toreport for work at designated reporting time: First of-fense-reprimand; second offense-3 day layoff; thirdand subsequent offenses of aggravated cases-discharge."Rule 7(d) entitled "Miscellaneous" reads: "Refusal ofJob: Subject to discharge."On July 17, Johnnie Bunn was suspended for 3 daysand Ernest Wellons, Milton Suggs, and James Robinsonwere discharged. The complaint in Case 5-CA-9678 al-leges that such discipline was unlawfully discriminatory" Hi-Way Billboards. Inc., 206 NLRB 22, 23 (1973), enforcementdenied 500 F.2d 181 (5th Cir. 1974)12 See C Morris, "The Developing Labor Law," 331, 386 (1971). Cf.N.L.R.B. v. E. L. Dell. Jr., Trading as Waycross Machine Shop, 283 F.2d733, 740 (5th Cir. 1960).1' "it cannot be doubted that a deadlock on one critical issue cancreate as impassable a situation as an inability to agree on several or allissues." American Federation of Television and Radio Artists. AFL-CIO v.N.L.R.B., 395 F2d at 627, fn 13 (D.C Cir. 1968) EXCAVATION-CONSTRUCTION, INC.659as it was imposed "because of their membership in andactivities on behalf of the Union, and because they en-gaged in a protected concerted refusal to work." Re-spondent contends that these employees were disciplinedbecause on Saturday, July 15, they were guilty of infrac-tions of the above-quoted rules.Saturday work is voluntary. If the Company requiresdrivers to work on a Saturday, the practices is for TruckForeman Earl Jones, on Friday afternoon when the driv-ers return to the Company's main facility, to ask eachdriver if he wants to work the next day. Those whoanswer "yes" are listed on the "work list" and those whosay they are unavailable are listed on the "off list." Nopressure is put on a driver to work; the choice is his. Adriver cannot be fired for refusing to work on Saturday.However, if a driver commits himself to work on Satur-day and then fails or refuses to do so, he is subject todiscipline in accordance with the Company's rules andregulations. After the work list is completed, it is givento Truck Superintendent Walter Jones, Jr., who uses itto prepare the schedule for Saturday's work, includingthe assignments of drivers to the various trucks and pro-jects. A trip ticket is prepared for each driver, which de-scribes the particular job to which the driver is assigned.It is undisputed that the four named discriminatees onFriday, July 14, agreed to work the next day, Saturday,July 15. Suggs and Robinson each testified that TruckSuperintendent Walter Jones promised him that hewould be paid time and a half if he worked on Saturday,July 15. Wellons did not testify at the hearing and John-nie Bunn testified that he asked Earl Jones what hewould be paid the next day and Earl Jones replied thathe did not know. 14Walter Jones, Jr., denied that hepromised Suggs and Robinson that they would be paidtime and a half for work on Saturday, July 15. creditJones, not only because he impressed me as being atruthful and reliable witness, but also because it is im-probable that only two of the Company's drivers werepromised premium pay for working on Saturday, July15, and the rest were not.In accordance with a prior announcement, the Unionheld a meeting for the Company's drivers on the night ofJune 14. General Manager Campbell, who had seen anotice of the union meeting, spoke to the drivers duringthe day. In part, Campbell told the drivers that the Com-pany had offered to enter 35 into the same contract thatCATA had executed, with only one difference-that theCompany wanted a Saturday makeup day for the A-14job-and that Daniel George had rejected the offer andthat Campbell believed that George intended to call astrike. Campbell encouraged the employees to go to theunion hall that night to vote. He also said that he hadbeen a union operator a long time and wanted to contin-ue that way.The union meeting on the night of July 14 was chairedby Union Vice President James Williams. The principalsubject discussed at the meeting was the Company's tele-4 Union Shop Steward William Gray testified that he overheard theconversation between Milton Suggs and Walter Jones, Jr According toGray, "Suggs asked him, was it going to be straight time or time and ahalf .. Mr Jones told him he didn't know, but he needed every driverhe had to come in. He said he would get time and a half.gram of July 6 in which it advised that it intended, be-ginning Saturday, July 15, to treat Saturdays as amakeup day at the A-14 project.'5A vote by secretballot was taken as to whether or not to accept the Com-pany's proposal. The proposal was rejected by a vote of27 to 5.' s Some of the union members understood thatthe sense of the meeting was that they were not to workat straight time rates on Saturdays or Sundays. Thus,Union Shop Steward William Gray testified, "We justmade an agreement not to work on Saturdays and Sun-days straight time." James Robinson testified, "At thattime [the July 14 union meeting] we didn't vote to strike,we just voted that we wasn't going to accept the offer towork straight time on Saturday.... We all agreed togo to work the next day which was Saturday, becausewe didn't know what they was going to do, whetherthey was going to pay us straight time or time and ahalf. If it came they were going to pay us straight time.we would strike." Williams and George, however, testi-fied that neither they nor any other union official on July14 gave instructions to the employees of the Company torefuse to work overtime.On Saturday, July 15, although 10 to 13 drivers wereassigned to work on the A-14 project, and did work onthat job, Robinson, Suggs, and Wellons, who also had re-ceived assignment to the A-14 project, refused to work.Robinson reported to the Company's office, found thathis trip ticket was for the A-14 project, and learned thathe would not be paid time and a half for work on thatday. He then refused to work and left the premises. Fiveminutes after Robinson left, Wellons and Suggs cameinto the Company's office at or about the same time.Both of these employees, who also had been assigned tothe A-14 project, refused to work because the Companywould not pay them time and a half their regular rate."15 Union President Daniel George testified that he was unable toattend the July 14 union meeting and that he had "instructed Mr Wil-liams to take the CATA agreement to the E&C employees, read it tothem as well as read the telegram to them [Company's telegrams of July6 and July 14] and, in effect, ask the members as to what their posturewas going to be .1' Williams testified that no strike vote was taken at the July 14 meet-ing However, in a pretrial affidavit he averred: "There was a lot of dis-cussion. Then we had a vote on whether to work on straight time onSaturday and whether to accept the company's contract offer (theCATA contract) with one change-no Saturday premium pay. Thevote was about 27 to 5 not to work or accept Saturdays on straight timeand strike if necessary." The ballot which was used at the meeting readsas follows:YES----A vote "YES" isa vote to accept thefinal proposed contract.Final BallotNO---A vote "NO" is a vote to reject thefinalproposed contract and toauthorize a strike(It takes two-thirds (2/3) vote of the members of the Local Union in-volved who are present and voting in order to reject the proposed con-tract and to authorize a strike )It is understandable therefore that several witnesses testified that astrike vote was taken at the union meeting on the night of July 1417 Union Shop Steward William Gray. who was in the Company's of-fices on July IS at the time the three employees indicated that theywould not work at straight time rates, testified that .a hile Suggs was inContinued 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThree other drivers-Johnnie Bunn, ChaunceyMiddleton, and Joseph McKinney-who were scheduledto work on Saturday, July 15, did not report for work.McKinney telephoned to advise that he would not beable to work because of an illness in his family. Bunn andMiddleton failed to report for work and did not tele-phone with an excuse. There is no evidence in the recordwhat jobs had been assigned to Bunn, Middleton, andMcKinney. Bunn and Middleton were laid off for 3 daysbecause of their unexcused absences on July 15.The refusals of the three drivers to work on Saturday,July 15, were duly reported to General Manager Camp-bell. The latter telephoned Attorney Boardman about thematter and Boardman cautioned that, before the employ-ees were disciplined, the Company should determine thattheir refusals to work were not the beginning of or partof a general strike. Accordingly, Campbell instructed As-sistant General Manager Robert Jenkins to question eachof the three drivers on Monday as to why he had refusedto work the previous Saturday.When Wellons, Suggs, and Robinson reported forwork on Monday, July 17, they were called into a con-ference room where they met with Robert Jenkins,Walter Jones, Jr., Earl Jones, and Eddie Storke. Jenkinsasked Wellons why he had not worked for straight timeon Saturday, and Wellons replied, "Friday night wewere told not to work for straight time on Saturday, andthe majority of the guys signed it, so I was one of them,and I went along with it."18 To the same question Rob-inson responded, "Same reason." Suggs' answer was,"Mostly the same reason that I was told that I was goingto be paid time and half to come in on Saturday. I wastold Friday that I would be paid time and a half beforethe meeting. When I got here Saturday morning, it was adifferent story. I didn't have but 32 hours." A debatethen followed as to whether the three drivers had beenpromised time and a half if they worked on Saturday,July 15. Suggs and Robinson insisted that such promisehad been made to them by Walter Jones and Jonesdenied having made that promise. It was pointed out tothe employees that, of 43 drivers, Wellons, Suggs, andRobinson were the only ones who claimed they had beenpromised time and a half for work on Saturday, July 15.The three drivers were discharged at the conclusion ofthe meeting and were given their paychecks, which hadbeen prepared in advance of the meeting.Respondent's contention is that Wellons, Robinson,and Suggs were discharged for insubordination. That istrue. They refused an assigned job and under the Compa-ny's rules were subject to discharge. The General Coun-sel, on the other hand, contends that "[t]here is littledoubt that the drivers, in refusing to work overtime atstraight time wages, were engaged in concerted activ-ity." Contrary to the General Counsel, the evidence inthis regard is not crystal clear. Union Officers Georgeand Williams testified that, at the union meeting on Julythe office Suggs "asked me what should he do and I told him he alreadygot his ticket, there was nothing I could tell him to do."18 A tape recording of the July 17 meeting was made by the Compa-ny. A copy of the tape and the transcript of the tape were introducedinto evidence by Respondent. I find that the tape and the transcript accu-rately reflect what occurred.14, no strike vote was taken and they did not instruct thedrivers to refuse any Saturday work. Wellons, Robinson,and Suggs separatey and independently decided and noti-fied Respondent that they would not work on Saturday,July 15, at straight time rates.'9 Thus, whether the threedrivers were engaged in a strike20 depends upon theconstruction given to the circumstances surroundingtheir individual refusals to work rather than upon directevidence that jointly they had decided to refuse Saturdaywork at straight time rates.Between July 6 and July 15 the differences betweenthe Union and the Company as to whether Saturdayshould be a makeup day had come to a head. By themorning of July 15, the opposing positions of the Unionand the Company had become firm and for the moment,at least, irreconcilable. The Company in its telegrams ofJuly 6 and 14, and at the July 11 negotiating session, in-dicated its intention to discountinue premium pay forSaturday work at the A-14 project. The Union at theJuly 11 meeting resolutely informed the Company that itwould not accede to the Company's proposal and, in itsJuly 13 letter to the Company, threatened to strike if theCompany should implement its proposal to discontinuepremium pay for Saturday work at the A-14 job. TheCompany was conscious that the parties' differencemight lead to a strike and General Manager Campbell, ina talk with his drivers on July 14, informed them that hebelieved that Union President George intended to call astrike.21 Before the Company discharged the three driv-ers on July 17, the Company had been advised by itscounsel that the employees may have been engaged in astrike. When Robert Jenkins asked Ernest Wellons whyhe had refused to work on Saturday, Wellons answered,"Friday night [at the union meeting] we were told not towork for straight time on Saturday, and the majority ofthe guys signed it, so I was one of them, and I wentalong with it." In reply to the same question fromRobert Jenkins, both Robinson and Suggs stated thatthey had refused to work on Saturday, July 15, for the"same reason." Accordingly, before the Company dis-charged the three drivers it was apprised that they werefollowing a plan of concerted action formulated at theJuly 14 union meeting. That implementation of this planwas, in fact, the underlying motive of the three employ-ees is reflected most clearly by Robinson's testimony that"[w]e all agreed to go to work the next day which wasSaturday, because we didn't know what they was goingto do, whether they was going to pay us straight time ortime and a half. If it came they were going to pay usstraight time, we would strike."22Thus, the individualactions of the three drivers had a common purpose. Thefact that only three of Respondent's drivers acted uponsuch common purpose does not vitiate or attenuate the19 If the Compamy had promised to pay each of them time and a halffor Saturday work, and then had reneged on its promise, that would be abreach of an oral contract, but alone would not be an unfair labor prac-tice.20 "The term 'strike' includes any strike or other concerted stoppageof work by employees ...." Sec. 501 of the Act.21 Thus, in its brief, Respondent points out that "management was sen-sitive to the Union's position that it would strike"22 Similarly, Union Shop Steward Gray testified, "We just made anagreement not to work on Saturdays and Sundays at straight time." EXCAVATION-CONSTRUCTION. INC.061concerted nature of their activity.23Also, the strike ontheir part was in support of, not in opposition to, theUnion's position in its negotiations with the Company,and constitutes an activity protected by Section 7.24The complaint in Case 5-CA-9678 allges that JohnBunn, who was suspended for 3 days because of his ab-sence from work on July 15, was disciplined because healso had engaged in a concerted refusal to work. I agreewith Respondent that "[t]he short answer to this allega-tion is that General Counsel did not introduce a shred ofsupporting evidence, and thus for this reason alone thisaspect of the complaint should be dismissed."Respondent contends that even if Wellons, Suggs, andRobinson were engaged in a concerted activity it wasunprotected because they were engaged in a partialstrike. However, contrary to Respondent, the drivers' re-fusals to work on July 15 only, in the circumstanceshere, were not an intermittent work stoppage as wouldstrip from them the normal protection given to strikingemployees by the Act. The immunity from employer dis-cipline afforded employees who are engaged in peacefulconcerted action by the Act has been narrowly limitedand generally was denied only when " (1) the objectiveof the activity contravened the provisions or basic poli-cies of the Act or the provisions of a related federal stat-ute, or (2) the means utilized to obtain a lawful objectivewere 'indefensible' by all recognized standards of con-duct. The latter category included, for example, majorviolence or similar misconduct, slowdown, intermittentwork stoppages, and the refusal to obey orders whiledrawing pay."25Respondent argues:In the instant case, employees Wellons, Suggs, andRobinson refused to perform Saturday work on theA-14 project unless they were paid the premiumovertime rate. The employees expressly refused towork on the project at the straight-time rate. Theysaid, however, that they were willing to performwork at any other job site where they could receivepremium pay. It is also clear that each employee23 "[T]here is no legal prerequisite that there be a prior consensus formutual support among those who participated in the walkout." PhaostronInstrument and Electronic Company, 146 NLRB 996, fn. I (1964), enfd.344 F.2d 855 (9th Cir. 1965). Further, even if the refusals to work onSaturday, July 15, by each of the three drivers are considered as havingbeen their individual decisions, they nevertheless were engaged in a con-certed activity within the meaning of the Act. In determining whetheraction taken by a single individual is "concerted," the cases distinguishbetween action "aimed at resolving only a personal problem and one alsohaving the welfare of other workers in mind." Randolph Division, EthanAllen. Inc. v. VL.R.B., 513 F.2d 706, 708 (Ist Cir. 1975). Accord:.L.R.B. v. Sencore, Inc., 558 F.2d 433 (8th Cir. 1977). "The requirementof concertedness relates to the end, not the means." Randolph Division.Ethan Allen, Inc. v. N.L.R.B., 513 F.2d at 708, citing NL.R.B. v. Inter-boro Contractors, Inc., 388 F.2d 495, 500 (2d Cir. 1967). Here, the endbeing pursued by the three drivers was opposition to straight time payfor Saturday work for all the Company's drivers and not the resolutionof strictly personal problems. See Pink Moody, Inc., 237 NLRB 39 (1978).But see ARO. Inc., 227 NLRB 243 (1976), enforcement denied 596 F2d713 (6th Cir. 1979).24 NL.R.B. v. R. C Can Company, 340 F.2d 974 (5th CIr. 1964) (Anunauthorized walkout is protected if it seeks to generate support for, andacceptance of, the union's demands and does not conflict with or repudi-ate union policy such as. for example, a no-strike pledge.).26 NL..RB. v. Washington Aluminum Co., 370 U.S. 9, 13-14 (1962).2 C G. Conn, Limited v. L.R.R, 108 F.2d 390, 397 (7th Cir. 1939).was willing to work during the regular workweekand each employee reported for work on the fol-lowing Monday. Moreover, it is reasonable to inferfrom the evidence that these employees would nothave been willing to work at the A-14 job site onany Saturday during a workweek in which theirhours of work was less that forty.However, Respondent's construction of the evidence isincomplete. Saturday work for the Company's employeesis voluntary. Thus, a driver who refuses to work on Sat-urdays, regardless of the reason, is observing an estab-lished condition of his employment and is not seeking"to work upon terms prescribed solely by him."26Within the posture of voluntary Saturday work, the onlycircumstances under which the drivers' conduct mightbe statutorily indefensible is if their intention was tofollow a consistent practice of volunteering for work onSaturdays and then, after reporting to the job, refusing toaccept their assignments. Although the three drivers re-fused to accept their assignments on July 15, after havingagreed to work on that day, the record does not supportan inference that they planned to repeat the same con-duct on succeeding Saturdays. First, there is no directevidence to support any such inference; second, Respon-dent refers to no evidence in the record from which anysuch inference may be constructed; third, the testimonyof Robinson indicates that he and the other drivers wereuncertain as to what the Company was going to paythem on Saturday, July 15, and Robinson decided to goto work in order to ascertain what would happen; andfourth, when Respondent interviewed the three driverson July 17, it made no attempt to ascertain what theirintentions were in regard to future Saturday work beforedischarging them.27What occurred here, and I so find, is that Wellons,Suggs, and Robinson engaged in a I-day strike, not in"intermittent work stoppages" and were not seeking "towork on terms prescribed solely by themselves."21 Onlywhen employees adopt a strategy of continuing workstoppages, or refusals to perform assigned tasks whichmay be characterized as a "strike on the installmentplan,"29does their activity become "indefensible" andlose its protected status. Thus, "[t]wo one-day workstoppages in three months do not give rise to a repeated27 In John S. Swift Company. Inc., 124 NLRB 394 t1959). enfd 277F.2d 641 (7th Cir 1960), as in Valley City Furniture Companv, 11(10 NLRB1589 (1954), enfd. 230 F.2d 947 (6th Cir 1956), and Honolulu Rapid 7ran-rit Company, Ltd., 110 NLRB 1806 (1954), " the employer was aarethat the employees had decided to adopt the tactics of recurrent or inter-mittent walkouts as a means of forcing concessions in bargaining In allthree cases, also, the employees had been sarned that continuance ofsuch a tactic would bring about the use of counter-measures designed toblunt the pressures being brought to bear I believe that these were thecritical elements in all three cases, and that the absence of one or bothmight well have produced a different result. The fact that in these casesthe employees' bargaining tactic was to refuse to work scheduled hours issignificant only insofar as it exposed the employees' intention to embarkon an intermittent or recurring strike." First 'atronal Bank of Omaha, 171NLRB 1145, 1150 (1968), enfd. 413 F.2d 921 (th Cir 1969)s8 John S. Swift Company. Inc., 124 NLRB at 39729 C G. Conn. Ltd. v. .VL.R.B.. supra. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDpattern of half-strikes."30In short, while intermittentwork stoppages are an exception to the broad guaranteesembodied in Section 7 of the Act, it does not authorizean employer to use the penalty of discharge to punishemployees for engaging in a single, concerted work stop-page of limited duration in protest over working condi-tions. 31I find that the discharges on July 17 of Wellons,Suggs, and Robinson, because of their -day work stop-page strike in support of the Union's bargaining stance inits negotiations with the Company, constituted discrimi-nation in regard to tenure of employment which discour-ages membership in the Union and thus violates Section8(a)(3) and, further, that such discharges also interferedwith, restrained, and coerced employees in the exerciseof the right to assist labor organizations and to engage inother concerted activities for the purpose of mutual aidor protection and therefore violates Section 8(a)(1).F. The Alleged Unilateral Wage IncreaseParagraph 8 of the complaint in Case 5-CA-9813allges that Respondent has refused to bargain in goodfaith with the Union "[b]y unilaterally, and withoutnotice to or bargaining with the Union, granting a wageincrease for employees in excess of any offer made to theUnion during contract negotiations." Under the terms ofthe collective-bargaining agreement that expired on April30, 1978, the Company paid its drivers $8.30 per hourplus a 41-1/2-cent-per-hour contribution to a health andwelfare fund and a 42-1/2-cent-per-hour contribution toa pension fund for a total hourly labor cost of $9.14. OnAugust 14, the Union called a strike against the Compa-ny. Thereafter, the Company hired replacements for itsstriking drivers and paid the replacements, as well as anyother drivers who did not join the strike, $9.14 per hourwithout any contributions to health and welfare or pen-sions. Thus, there was no increase in the aggregatewages paid the Company's drivers after August 14, butmerely a change in its form. It is noted that the com-plaint does not allege any unfair labor practice by reasonof the change in the form that wages to its employeeswere paid but merely that Respondent unlawfully grant-ed "a wage increase for employees in excess of any offermade to the Union during contract negotiations." As thisdid not happen, I find that the General Counsel has notproved the above-quoted allegation of the complaint.3230 N.L.R.B. v. Robertson Industries, 560 F.2d 396 (9th Cir. 1976).a' Polytech. Incorporated, 195 NLRB 695, 696 (1972). Accord: N.L.R.B.v. A. Lasaponara & Sons Inc., 541 F.2d 992, 998 (2d Cir. 1976), certdenied 430 U.S. 914; First National Bank of Omaha v. N.L.R.B., 413 F.2d921, 923-925 (8th Cir. 1969).a2 In his brief, the General counsel argues that "the wage package of-fered on August 16 was greater than anything proposed to the Union."This is contrary to the evidence as the Company's total labor cost perhour for its drivers remained the same after the strike as it was before thestrike.G. Interference, Restraint, and CoercionThe complaints allege that Respondent engaged in var-ious conduct constituting violations of Section 8(a)(1) in-dependent of the alleged infringements of Section 8(a)(3)and (5). One such allegation, referring to an incident onJuly 14, is set forth in the complaint in Case 5-CA-9678and 10 additional incidents are set forth in paragraph 6 ofthe complaint in Case 5-CA-9813. These allegations willbe considered below.6. Respondent on or about July 14, 1978, [violat-ed Section 8(a)(1)] ...by the conduct of LarryCampbell, in threatening employees with dischargeshould they engage in a protected work stoppage.In reference to this allegation of the complaint, theGeneral Counsel in his brief asserts:At employee meetings held by Larry Campbell inthe drivers room on July 12 and 14, Campbell toldthe drivers that he wanted to pay straight time forSaturday work on the A-14 job. He also told thedrivers that the Union wasn't doing him or the driv-ers any good .... He further stated that hewanted to go nonunion because he had bid low onthe A-14 job and they would do better if they justleft the union .... Campbell further told the driv-ers that he wanted to go nonunion and that hedidn't want anything to do with the Union, that theUnion wasn't doing the drivers any good. He saidthat he could give the drivers a better plan, likehospitalization, and that he wouldn't give what theUnion wanted. Campbell stated that the driverswould have to accept what he offered because hewas going to replace them quick and fast. He alsostated that the Union was out to get him....Campbell offered the drivers $9.14 per hour withoutthe Union.I have carefully checked the transcript citations of theGeneral Counsel and find that the only witness who tes-tified that Campbell threatened employees with dis-charge was Elias McCrea, who testified:Really the one that stands out most in my mindwas the one that he said he wants to go nonunion.He don't want to have nothing to do with theunion. He told us the union wasn't doing us nogood. He say he will give us a better plan or what-ever, like hospitalization and so forth, that he wasn'tgoing to give what the union was. He said wewould have to accept that because he was going toreplace us quick and fast.... He said the unionwas out to get him. He didn't want to have any-thing to do with them because the union was out toget him.Respondent's witnesses-Robert Jenkins, Earl Jones,and Larry Campbell-denied that Larry Campbell, onthe occasions in question, threatened employees with dis-charge should they engage in a strike. According to Jen-kins, Campbell told the employees that "he thought Mr.George intended to strike the job. He said if he strikes EXCAVATION-CONSTRUCTION, INC.663the job, we intend to continue work. He said we had alot of old employees, good employees that had been withus a long time and hoped we wouldn't lose any of thembut we intended to keep operating and any one thatwanted a job that they would be welcome to work andhe understood that some of them probably couldn't do itUnion Shop Steward William Gray, who was a wit-ness for the General Counsel, corroborated Respondent'switnesses, not McCrea. According to Gray, on the occa-sion in question Campbell said that "he didn't know ifthe union was going to strike or not. If they did, hewould replace all the drivers that didn't come to workand he did hate to lose us because we were all gooddrivers, he had the best drivers in town."I do not credit McCrea's testimony and find that theGeneral Counsel did not prove that on or about July 14Respondent threatened employees with discharge shouldthey engage in a strike. Accordingly, I shall dismiss theallegation quoted above.1. The conduct of Larry Campbell on or aboutAugust 12, 1978, in interrogating employeesregarding their union activities and sympathies (par.6(a))The only evidence adduced in support of this allega-tion concerns a private conversation between Campbelland Union Shop Steward William Gray about 4 p.m. onAugust 12. Gray testified that Campbell "was irritatedthat we were having a [union] meeting that Sunday andhe wanted to know what the meeting was about, wheth-er we were striking or not and I told him I didn'tknow." The conversation then drifted to other subjects.Campbell testified as follows:Q. What was the purpose of the meeting [withWilliam Gray]?A. Two purposes. One purpose was to find outwhat the union was voting on and two was to askMr. Gray about one of the drivers that I had beentold he had mentioned not to take the ticket.Thus, there is no dispute that on the occasion in questionLarry Campbell questioned William Gray as to whatmight transpire at the union meeting scheduled for thenext day, August 13.What constitutes unlawful interrogation is not alwaysclear. However, I believe on the authority of DependableLists, Inc., 239 NLRB No. 195 (1979), and CBS RecordsDivision of CBS, Inc., 223 NLRB 709 (1976), that Camp-bell's questioning of William Gray on August 12 consti-tuted unlawful interrogation and I so find.2. The conduct of Larry Campbell, on or aboutAugust 12, 1978, and on or about August 19, 1978,in threatening employees with loss of their jobs ifthey began and/or continued a strike (par. 6(b))The conduct of Larry Campbell, on or aboutAugust 19, 1978, in stating to employee pickets thathe would no longer meet with the Union forpurposes of collective bargaining (par. 6(h))The conduct of Larry Campbell on or aboutAugust 19, 1978, in offering employee picketsincreased wages and improved insurance benefits ifthey returned to work and abandoned their strike(par. 6(i))No evidence was adduced regarding any occurrenceson August 12. About 11 a.m. on Saturday, August 19,Campbell went to the picket line at the Company's Bla-densburg premises accompanied by other managementpersonnel where he spoke to the pickets. Three witnessescalled by the General Counsel testified in regard to theallegations set forth above.As to the first item, James Williams testified thatCampbell "stated that the men would have until noonthat day to return to work if they wanted to return ...but if they did not return by noon, they would be re-placed." This testimony was corroborated by GeneralCounsel's witnesses Elias McCrea and William Gray andis not disputed by Respondent's witnesses. I find thatsuch testimony does not support the allegation of thecomplaint that Campbell threatened employees with lossof their jobs if they continued their strike. In his brief,the General Counsel refers to no evidence to support theallegation of the complaint that Campbell threatened em-ployees with loss of their jobs "if they began" a strike.Accordingly, I shall recommend that paragraph 6(b) ofthe complaint be dismissed.The only evidence adduced by the General Counsel insupport of paragraph 6(h) is the following testimony ofWilliam Gray:Q. Did anybody ask about the company meetingwith the union?A. Yes, they asked him, why they couldn't talkabout it and he said he was finished talking, hedidn't have no more to say, that if there would beany talk, it would be between his lawyers and theunion lawyers. He had nothing else to say about it.Even if I credited William Gray, despite the fact that histestimony is uncorroborated, I would find that his testi-mony does not support the particular allegation of thecomplaint. However, I find that Gray gave an inaccuratedescription of what happened. I credit the testimony ofRespondent's witnesses-Robert Jenkins, Edward Storke,and Larry Campbell-that one of the pickets askedCampbell whether there would be any more meetingsand he replied that he would not negotiate in the street. Ifind the General Counsel has not proved paragraph 6(h)of the complaint and I therefore shall recommend that itbe dismissed. 664DECISIONS OF NATIONAL I.ABOR RELATIONS BOARDWith respect to paragraph 6(i) Williams testified that"[o]ne of the pickets asked if they returned what thewages would be. I believe Mr. Lyons answered thisquestion and said the pay would be $9.14 with all themoney going into the man's pocket and someone askedabout the fringe benefits and he said there would benone, they would get all their pay in their pockets." Wil-liams' testimony is generally consistent with the testimo-ny of Respondent's witnesses Storke, Timothy Lyons,and John Lyons. I credit Williams' testimony rather thanthe somewhat different testimony of the General Coun-sel's witnesses, McCrea and Gray. For the reason givenin section F of this Decision, I find that the the GeneralCounsel has not proved paragraph 6(i) of the complaintand I shall recommend that it be dismissed.3. The conduct of Larry Campbell, on or aboutAugust 15, 1978, at the Rockville, Maryland, jobsitein discharging an employee, identified only by hislast name, Mitchell, in the presence of employeepickets, because of his refusal to cross the picketline (par. 6(c))The conduct of Larry Campbell on or aboutAugust 15, 1978, and on other dates in August 1978,the exact dates not known to me, at the Rockville,Maryland, jobsite and Bladensburg, Maryland,location, in instructing employees, within thepresence of employee pickets, to drive trucks overthe employee pickets (par 6(d))The conduct of Larry Campbell, on or aboutAugust 15, 1978, at the Rockville, Maryland, jobsitein assaulting a union official in the presence ofemployee pickets (par. 6(g))The heading allegations refer to events that occurredat approximately 2 p.m. on August 15 at the A-14 jobsitein Rockville when pickets for a time prevented a line oftrucks from leaving the premises. The General Counsel'sprincipal witness in regard to these events was JamesWoodward, an organizer for the Union. In giving his tes-timony Woodward was obviously partisan, argumenta-tive, defensive, and unresponsive to questions asked himon cross-examination. Further, his testimony in materialrespects contradicted statements given by him prior tothe hearing. I find that Woodward was a totally unreli-able witness and I do not credit any uncorroborated tes-timony given by him. Of the various witnesses who testi-fied concerning the events in issue, I was most impressedby and have given the greatest credit to the testimony ofCalvin Nedd.33Calvin Nedd testified that about 2 p.m. on August 15he was the operator of the lead truck in a line seeking toexit from the A-14 jobsite. The pickets stood directly inhis way so that he was unable to drive into the street.Campbell went to the picket line and directed the picketsto move aside. However, Woodward instructed the pick-33 Respondent's evidence is overwhelming that Nedd was he driverinvolved in the incident referred to in par. 6(c) of the complaint. TheGeneral Counsel was unable to produce a scintilla of evidence other thanthe unbelievable testimony of Woodward that an individual by the nameof Michael or Mitchell was the driver of the truck in question.ets not to move and to stand where they were. Campbellthen approached Nedd and told him "to go ahead andmove the truck up" Nedd drove closer to the pickets,but as they would not move aside he stopped the truck.Campbell again directed Nedd to drive ahead, but Neddrefused. Campbell then went to the picket line and toldthe men to move aside and let the trucks leave. As therewas no response from the pickets, Campbell went toWoodward and pushed Woodward to the right side ofthe truck. Woodward ran to the other side of the truck,picked up a shovel and raised it in a threatening manner.Then, according to Nedd, "Campbell pointed his fingerat [Woodward], as though he was telling him to put theshovel down, but I couldn't hear nothing then, so one ofthe fellows came up, one of the strikers, they came upand grabbed [Woodward]." Campbell then directed Gen-eral Superintendent Donald Davidson to board the truck.Davidson got onto the passenger seat. Nedd again at-tempted to drive the truck forward, but the pickets stillwould not move out of the way. Campbell told Nedd toget out of the trcuk and instructed Timothy Lyons to getin and drive it out of the premises, which Lyons did.Nedd further testified that Campbell did not tell him thathe was fired, but that he was still working for the Com-pany. Nedd also testified that he did not see Campbellwith a gun. As I credit the testimony of Calvin Nedd, Ifind that the General Counsel has not proved paragraph6(c) of the complaint.In connection with the above incident Milton Suggstestified that he overheard Campbell tell Calvin Nedd"to go on through [the picket line] and ...[r]un overthem."34Elias McCrea testified:Q. Do you recollect whether or not Larry Camp-bell said anything directly to the drivers to drivethrough this picket line?A. He told him to run over us. He told him torun over us.Q. Is that what he said?A. He did not say that, but the impression that hewas giving was the drivers to just keep rolling.In regard to the same incident William Gray testifiedthat Campbell "told the driver [Calvin Nedd] to runover us, told Woody [James Woodward] to get the hellout of the way."I credit the contrary testimony of the driver of thetruck, Calvin Nedd, that on the occasion in question onAugust 15 Campbell did not tell him "to drive [his truck]over the employee pickets."William Gray was the only witness the General Coun-sel called upon to testify in regard to other occasionswhen Campbell allegedly instructed "employees, withinthe presence of employee pickets, to drive trucks overthe employee pickets." Gray testified that he heardCampbell say "run over [the pickets] if they got in theway ...[a]bout three times, I guess." According toGray's further testimony, the first incident occurred at:' Suggs also testified, "W]e were all in front of the truck, we wereslowing them all down. There was no trucks going through without ushassling the drivers, saying 'you scab,' and so forth." EXCAVATION-CONSTRUCTION, INC.665the Bladensburg premises on or about August 16 or 17,when somebody stopped one of the trucks and Campbellin a normal voice told the driver to "[d]rive over them ifthey get in the way." The second incident occurred onAugust 15 at the A-14 site and has been describedabove. The third incident, however, did not involveCampbell. According to Gray, early in the day onAugust 15 at the Rockville site, James Woodward wastalking to a person in a red Mustang when TimothyLyons approached them and "told the driver to come onin that they were hiring drivers and the driver was talk-ing to Mr. Woodward and that was when Mr. Lyonstold him to go ahead, run over them, go on in, theywere hiring drivers." Gray's testimony is completely un-corroborated and denied by Respondent's witnesses. I donot credit Gray and find that the General Counsel hasnot proved that on any occasion Campbell told truck-drivers to run over pickets.35The third headed allegation refers to the altercationthat took place between Campbell and Woodward at theA-14 site in the afternoon of August 15. Campbell wasseeking to move the Company's trucks past the picketline while Woodward was instructing the pickets tostand fast. Ultimately there was a confrontation betweenCampbell and Woodward. Campbell pushed Woodwardand Woodward picked up a shovel with which he threat-ened Campbell. Both men backed away when other per-sons in the area interceded. Some witnesses for the Gen-eral Counsel testified that Campbell started to pull anobject out of his pocket which appeared to be a gun.Campbell denied that he had a gun with him and I creditCampbell in this respect. While the first laying on ofhands was by Campbell, his action was provoked byWoodward refusing to permit the trucks to pass and in-structing the pickets not to move. Whether or not theconduct of Campbell constituted a technical assault, Ifind that, in the circumstances where Woodward and thepickets belligerently were preventing the Company fromdriving its trucks out of the A-14 jobsite, the altercationbetween Campbell and Woodward did not within themeaning of Section 8(a)(l) interfere with, restrain, orcoerce employees, particularly the employees involvedand present at the A-14 site at the time in question, inthe exercise of their right to strike or any other rightguaranteed by Section 7.I find that the General Counsel has not proved, andtherefore I shall dismiss, paragraphs 6(c), (d), and (g) ofthe complaint.4. The conduct of Earl Jones, on or about August19, 1978, in telling an employee that his return towork would be conditional upon the employee'srefusal to assist a union official in a civil action forassault brought by the union official against LarryCampbell (par. 6))No evidence was offered by the General Counsel insupport of this allegation of the complaint. Accordingly,I shall recommend its dismissal.35 Campbell instructed drivers to move their trucks across the picketline, but such instruction is not alleged in the complaint to be an unfairlabor practice5. The conduct of Samuel Lanham, Earl Jones, andWalter Jones on or about August 14 and 15, 1978,and other dates in August 1978 (the exact date notknown to me), in photographing employeesengaged in picketing at the Rockville, Maryland,and Florida Avenue and Benning Road,Washington, D.C., jobsite (par. 6 (e))The Union commenced its strike against the Companyon August 14. Sometime during that day, Larry Camp-bell received reports that employees seeking to go towork were threatened with bodily harm if they crossedthe picket line and that the striking employees were en-gaging in mass picketing which interfered with ingress toand egress from the Company's jobsites. Campbell con-sulted his attorneys who advised him that they wouldcommence a proceeding to enjoin the alleged unlawfulstrike activity and who instructed Campbell to take pho-tographs for use as evidence in such proceeding, whichwould depict what was occurring at the picket lines.During the next 2 days, Earl Jones and Walter Jonestook nine still photographs of the picketing activity. Al-though motion papers for an injunction were drafted bythe Company's attorneys, the proceeding was not pur-sued further because the mass picketing of the Compa-ny's jobsites was discontinued. The evidence adduced atthe instant hearing, regarding what occurred on August15 at the A-14 site alone, would seem to support theCompany's contention that it had reasonable justificationfor believing that the Union was engaging in impermissi-ble strike conduct, and that if such strike conduct contin-ued it was entitled to a civil injunction against the same.It is well established that "photographing strikers en-gaged in picketing or employees engaged in other unionactivities constitutes illegal interference, restraint, and co-ercion .." in the "absence of any proper justificationtherefor .."36 In this case, the photographs of thestriking employees were taken for a legitimate purpose,to wit, to secure evidence to support an application to anappropriate state court for an injunction. Accordingly, Ifind no violation of the Act by reason of the photo-graphs taken of the striking employees by Respondent onAugust 15 and 16.376. The conduct of the Employer by a photgrapher,whose name is not known to me, on or aboutAugust 26, 1978, at the Bladensburg, Maryland,location, in photographing a union official in thepresence of employee pickets (par. 6 (f))The only evidence adduced in support of this allega-tion of the complaint is the vague and uncertain testimo-ny of Union Vice President Williams. He testified:A. I'm not sure I testified here today about pho-tographs, but in my affidavit it states there werephotographs made. There were photographs made.s6 Puritana Manufacturing Corporation, 159 NLRB 518, 519, fn. 2(1966).37 Matlock Truck Body & Trailer Corp., and its agent Roy L. Matlock,217 NLRB 340, 352 (1975): Cavalier Division of Seeburg Corporation andCavalier Corporation. 192 NLRB 290, 296 (1971); Stark Ceramics Inc.. 155NLRB 1258, 1269 (1965), enfd 375 F.2d 202 (6th Cir 1967); HiltonMobile Htomes, 155 NLRB 873, 874 (1965). 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Of whom were the photographs made up?A. They were photographs made up while I wassitting there in the lobby .... I'm not sure if hewas shooting at me .... When we came out ofthe office, the other people came out of the meet-ing, there were photographs taken of the [union]president and others who were coming out of thatdoor.Q. That was the door to the company offices?A. That is correct.Q. At the time the photographs were made ofyou and the other union officials leaving the compa-ny building, isn't it a fact there were no employeesaround?WITNESS: I don't believe there were any employ-ees there.I shall recommend that this allegation of the complaintbe dismissed for two reasons. First, there is no evidencethat the Company was responsible for any photographsthat might have been taken at the time referred to byWilliams and, second, no employees were present whenthe incident occurred.7. Since on or about the dates indicated Respondenthas refused, and continues to refuse, to bargain ingood faith with the Union by the following acts andconduct (the conduct set forth above in par. 6)This allegation in the complaint in Case 5-CA-9813 isto the effect that the 10 specifically alleged violations ofSection 8(a)(1) also constitute in the aggregate a viola-tion of Section 8(a)(5). The theory as expressed in Gen-eral Counsel's brief, is that "Respondent's conduct awayfrom the bargaining table disparaged and undermined theUnion and its representatives in violation of Section8(a)(5) of the Act." The only authority cited by the Gen-eral Counsel in support of this allegation of the com-plaint is Safeway Trails, Inc., 233 NLRB 1078 (1977). Ishall dismiss this allegation of the complaint for two rea-sons. First, except for the single interrogation of UnionShop Steward Gray by Campbell on August 12, I havefound that the General Counsel failed to prove the al-leged 8(a)(1) violations and, second, even if all the 8(a)(l)allegations of the complaint had been proved, the princi-ple of Safeway Trails, Inc., would not be applicable.H. The Character of the StrikeThe complaints in both cases allege that the strikewhich began on August 14 was caused and has been pro-longed by Respondent's unfair labor practices. I havefound that the discharges of Wellons, Suggs, and Robin-son on July 17 violated Section 8(a)(1) and (3). There-after, their terminations intruded upon the dealings be-tween the parties. Thus, at the August I negotiating ses-sion, the union representatives advised the Company that"any kind of settlement that we would have [will requirethat] our people [be] reinstated with all back pay and noloss of seniority and Mr. Siegel responded that he didn'tthink he would have any problem reinstating them, butthere would be no backpay at that time, however, hewould not give ...a definite answer." Then, at theAugust 9 negotiating session Union President Georgeagain asked the Company to reinstate the three dis-charged drivers. The Company offered to reinstate thembut without backpay. This offer was rejected. On August12 Larry Campbell, after questioning Union Shop Ste-ward William Gray about what was expected to tran-spire at the union meeting scheduled for the next day,entered into a discussion about the discharge of the threedrivers, particularly Suggs.The vote which authorized the August 14 strike wastaken at a union meeting held on August 13. Although ofprincipal concern was the Company's insistence upon aSaturday makeup day, nevertheless, the issue of the threedischarged employees was discussed at the meeting andthe Union's leadership indicated that they would notagree to any contract settlement which did not providefor the reinstatement of the terminated employees.The principle is well established that "when it is rea-sonable to infer from the record as a whole that an em-ployer's unlawful conduct played a part in the decisionof employees to strike, the strike is an unfair labor prac-tice strike."38Furthermore, "it is not necessary toadduce specific proof of the causal connection betweenthe Respondent's actions and the strike" because "[t]heBoard has held in numerous cases that such a connectionmay be inferred from the record as a whole."39Here, the connection between Respondent's unfairlabor practices and the strike is manifest. Wellons, Suggs,and Robinson were discharged on July 17. Less than amonth later, on August 14, the strike began. At the bar-gaining sessions held on August 1 and 9, the Union spe-cifically informed the Company that a satisfactory reso-lution of the issues raised by these discharges was a nec-essary prerequisite to the successful conclusion of theirnegotiations. The same subject again was raised onAugust 12 in a discussion between General ManagerCampbell and Union Shop Steward Gray. Finally, at theunion meeting of August 13, when the strike vote wastaken, Union President George informed the membersthat the Union would not agree to any contract settle-ment that did not include the reinstatement of the dis-charged employees. The fact that other issues, the Satur-day makeup day in particular, may have had a greaterinfluence upon the decision to strike than the dischargesdoes not change the character of the strike. As the courtobserved in the Steelworkers cases, "[t]hough economicissues were also involved in the strike, it is well settledthat 'if an unfair labor practice [has] anything to do withcausing the strike, it [is] an unfair labor practicestrike."'4Respondent argues, "[e]ven assuming, ar-guendo, that the Respondent committed some unfair38 Larand Leisurelies. Inc., 213 NLRB 197, 198, fn. 4 (1974), enfd. 523F 2d 814 (6th Cir 1975).39 Tarlas Meat Company, 239 NLRB No. 200 (1979).4o United Steelworkers of America AFL-CIO [Mississippi Steel Corp.] v..VL.R.B., 405 F.2d 1373, 1377 (D C.Cir. 1968). Accord: Matlock TruckBody & Trailer Corporation, supra. EXCAVATION-CONSTRUCTION, INC.667labor practices, such action would not necessarily renderthe strike an unfair labor practice strike. In this regard,the burden is upon the General Counsel to prove by sub-stantial evidence that such unfair labor practices were a'principal cause' of the strike." The law, however, is tothe contrary. "[T]he burden is on the Respondents todemonstrate that the strike would have occurred andwould have continued irrespective of its unfair laborpractices, rather than upon the General Counsel to dem-onstrate the contrary, that is, that but for Respondents'unfair labor practices, there would have been no strikeand that it would not have lasted so long."4' I find,therefore, that the strike which began on August 14 wascaused by Respondent's unfair labor practices.tI. THE EFFECT OiF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section 1,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.Ill. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedemployees Ernest Wellons, Milton Suggs, and JamesRobinson on July 17, 1978, 1 shall recommend that Re-spondent offer each of them immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority and other rights and privileges previouslyenjoyed, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him by payment to him of a sum of money equalto that which he normally would have earned from theaforesaid date of his termination to the date of Respon-dent's offer of reinstatement, less his net earnings duringsuch period. The backpay provided for herein shall becomputed on the basis of calendar quarters, in accor-dance with the method prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950). Interest thereon shall becomputed in the manner prescribed in Florida Steel Cor-poration, 231 NLRB 651 (1977).42I have also found that the strike, which began onAugust 14, 1978, was caused by Respondent's unfairlabor practices. Accordingly, I shall recommend that,upon application for reinstatement,43 Respondent shall'' he Lundy Packing Company, 223 NLRB 139., 158 1976), enfd 549F.2d 300 (4th Cir 1977), cert. denied 434 S. 818 Accord Larand Lei-surehles v. .AL.R.B., supra.42 See, generally, Ius Plumbing & Heating Co., 138 NLRB 716 (1962)43 The General Counsel introduced in eidence a telegram from theUnion to the Company dated November 6, 1978, which reads, "Team-sters ocal Union #639 on behalf of all bargaining unit employees,hereby makes its unconditional offer for the return Io wsork of all suchemployees" However, the complaint contains no allegation that Respon-reinstate to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without im-pairment of their seniority or other rights and privileges,all those employees who participated in the strike whichbegan on August 14, 1978, and who have not alreadybeen reinstated, dismissing, if necessary, any personshired as replacements on or after August 14, 1978. If,after such dismissals, there are insufficient positions re-maining for all the striking employees who desire rein-statement, the available positions shall be distributedamong them, without discrimination because of theirunion membership, activities, or participation in thestrike, in accordance with seniority or other nondiscri-minatory practice as theretofore was applied by theCompany in the conduct of its business. Those strikersfor whom no employment is immediately available aftersuch distribution shall be placed upon a preferentialhiring list with priority determined among them by se-niority or by such other nondiscriminatory' practice astheretofore was applied by the Company in the conductof its business and, thereafter, in accordance with suchsystem, they shall be offered reinstatement as positionsbecome available and before other persons are hired forsuch work. I shall also recommend that Respondentmake the striking employees whole for any loss of earn-ings they may have suffered or may suffer by reason ofRespondent's refusal, if any, to reinstate them, by pay-ment to each of them of a sum of money equal to thatwhich he normally would have earned during the periodfrom 5 days after the date on which he applied, or shallapply, for reinstatement, to the date of Respondent'soffer of reinstatement to him, absent a lawful justificationfor Respondent's failure to make such offer. Backpayshall be computed and interest thereon shall be added inaccordance with the remedial provisions describedabove.Upon the basis of the foregoing findings of fact andupon the entire record in these cases, I make the follow-ing:CONCLUSIONS OF LAW1. By discriminatorily discharging Ernest Wellons,Milton Suggs, and James Robinson on July 17, 1978,thereby discouraging membership in the Union, Respon-dent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.2. By reason of the foregoing and by reason of the un-lawful interrogation of employee William Gray by Gen-eral Manager Larry Campbell on August 12, 1978, Re-spondent has interfered with, restrained, and coerced em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in unfairlabor practices within the meaning of Section 8(a)(l) ofthe Act.3. The strike which began on August 14, 1978, is anunfair labor practice strike.dent unlawfully has refused to reinstate the striking employees Accord-ingly, the issue as to whether a valid request for reinstatemert was madeand whether Respondent unlaw fully has refused to reinstate the strikingemployees shall be deferred to the compliance stage of these proceedings 668DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]